DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farque (3812929) and Bozzone (2007/0063834).  Farque discloses a method of providing interactive communication between an object and device by providing a remote control device (22) with a transmitter (62) and an object (10) with a movable part in the form of wheels (12) connected to a motor (34) and a communications module (72) with object receivers (66, 68, 70) for actuating a “follow-me” mode that includes providing location information from the transmitter of the remote control device to the object receivers for indicating the location of the remote control device and based on the location information having the communications module transmits signals to the motor to cause the motor to move the at least one movable part such that the object moves with its movements following the location of the remote control device without further control by a user and providing an instruction to have the object follow the remote control device at a certain distance (column 3 lines 35-58 & column 5 lines 54-65).  The .  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farque and Bozzone as applied for claim 9 above.  In regard to the certain distance being between 1-2 meters, the examiner notes a recitation of relative dimensions has been held to be an obvious matter of design choice when the claimed dimensions would not cause operational differences.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied,.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farque and Bozzone as applied for claim 9 above and further in view of Vaughan (2005/0126838).  Farque and Bozzone disclose the basic inventive concept with the exception of the status requiring assistance being indicated through a speaker apparatus.  Vaughan discloses an object configured with a speaker (96) to enable a status that requires assistance of the object to be indicated (paragraph 40).  It would have been obvious to one of ordinary skill in the art form the teaching of Vaughan to provide the object with a speaker for indicating a status of the object that requires assistance for the predictable result of helping alert a user in a known manner that actions need to be taken to keep an object operational.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farque and Bozzone as applied for claim 9 above and further in view of Huyck (2014/0206253).  Farque and Bozzone disclose the basic inventive concept with the exception of displaying images of the object at the display.  Huyck discloses an interactive communication system between an object (102) and a smart device (104) wherein an image (211) of the object can be displaced on a display of the smart device (Fig. 2).  It would have been obvious to one of ordinary skill in the art to configure the smart device of Farque and Bozzone so as to display an image of the object on the display as taught by Huyck so as to provide interesting control and interactive content to a user (paragraphs 22-24).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9931572 or claims 1-4 of U.S. Patent No. 10537812 in view of Okamoto (2006/0106496). The patents disclose the basic inventive concept of a method of providing interactive communication between a smart device and an object to actuate a follow-me mode with the exception of having the object follow the smart device at a certain distance between 1-2 meters.  Okamoto discloses an object configured to follow a user at a distance between 1-2 meters (abstract, Fig. 7).  It would have been obvious to one of ordinary skill in the art to set a following distance of 1-2 meters as taught by Okamoto for the predictable result of preventing collisions or obstructions occurring between the object and a user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711